DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11 January 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the control system further includes a first sensor configured to detect a pressure of fluid in the inlet and a second sensor configured to detect a pressure of fluid in a bypass duct that is fluidly connected with the scavenge channel and the controller is configured to activate the actuator to cause the moveable wall to move to the first position in response to a difference between the pressure of fluid in the engine channel and the pressure of fluid in the bypass duct being greater than 
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheoran et al – hereafter Sheoran – (US 7,927,408 B2).

Regarding claim 10, Sheoran teaches an inlet particle separator (Fig.2) for a gas turbine engine (Fig.1, 102), the inlet particle separator comprising 
an inner wall (Fig.2, 234) arranged circumferentially around an axis (Fig.2, not shown), 
an outer wall (Fig.2, 222) arranged circumferentially around the inner wall, the inner wall and the outer wall cooperate to define an engine channel (Fig.2, 236) configured to direct fluid into an engine core of the gas turbine engine (column 4 line 25-26), and 

wherein the moveable wall is moveable between a first position (Fig.2, 228 solid line) in which the moveable wall is spaced apart from the outer wall to define an inlet to a scavenge channel (Fig.2, 226) radially between the moveable wall and the outer wall and to separate fluid flow into scavenge air (Fig.2, 252) directed into the scavenge channel and engine core air (Fig.2, 254) directed into the engine channel and a second position (Fig.2, 228 dashed lines) in which the moveable wall is engaged with the outer wall to close the scavenge channel so that all of the fluid flow is directed into the engine channel (column 4 line 53-55).

Regarding claim 11, Sheoran further teaches a control system (Fig.1, 112/114) that includes an actuator (Fig.1, 114) coupled with the moveable wall and configured to move the moveable wall between the first position and the second position and a controller (Fig.1, 112) connected with the actuator and configured to activate the actuator (column 3 line 60-62).

Regarding claim 15, Sheoran further teaches the moveable wall is configured to translate axially relative to the axis to move between the first position and the second position (Fig.2, see double arrow indicating axial movement of moveable wall 228).

Regarding claim 17, Sheoran further teaches a method comprising 
providing an inlet particle separator (Fig.2) having an inner wall (Fig.2, 234) arranged around an axis (Fig.2, not shown), an outer wall (Fig.2, 222) arranged circumferentially around the inner wall to 
moving the moveable wall to a first position (Fig.2, 228 solid line) relative to the outer wall to cause the moveable wall and the outer wall to define a scavenge channel (Fig.2, 226) in fluid communication with the inlet, 
separating a flow of fluid conducted into the inlet particle separator into an engine core air (Fig.2, 254) and a scavenge air (Fig.2, 252) with the outer wall, 
directing the engine core air into the engine channel and the scavenge air into the scavenge channel with the outer wall (Fig.2), 
moving the moveable wall to a second position (Fig.2, 228 dashed lines) relative to the outer wall to block fluid communication between the scavenge channel and the inlet (column 4 line 53-55), and 
directing the flow of fluid conducted into the inlet particle separator into the engine channel (Fig.2).

Regarding claim 18, Sheoran further teaches moving the moveable wall relative to the outer wall to block fluid communication between the scavenge channel and the inlet includes translating the moveable wall axially (Fig.2, see double arrow indicating axial movement of moveable wall 228).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson et al – hereafter Bisson – (US 10,850,863 B2) in view of Sheoran et al – hereafter Sheoran – (US 7,927,408 B2).

Regarding claim 1, Bisson teaches a gas turbine engine (Fig.1) comprising 
an engine core including a compressor (Fig.1, 12), a combustor (Fig.1, 14), and a turbine (Fig.1, 16), 
a propulsion unit powered by the engine core (Fig.1/2), the propulsion unit including a drive shaft (Fig.1, 28) coupled with the engine core and configured to be driven to rotate about an axis (Fig.1) by the turbine when the gas turbine engine is in a first operational mode (column 4 line 46-50; in first operational mode, the gas turbine engine drives the APU/APU accessories without driving main/tail rotors) and a bladed rotor (Fig.2, 102/104) coupled with the engine core (Fig.2, via 106) and configured to be driven to rotate about the axis by the turbine when the gas turbine engine is in a second operational mode (column 4 line 26-28; in second operational mode, the gas turbine engine drives the APU/APU accessories and drives main/tail rotors 102/104). Note that second operational mode requires more power from the gas turbine engine since power is required for APU/APU accessories and the main/tail rotors while in the first operational mode the gas turbine engine is only driving APU/APU accessories.

Sheoran teaches an inlet particle separator (Fig.2) for a gas turbine engine (Fig.1, 102), the inlet particle separator comprising 
an inner wall (Fig.2, 234) arranged circumferentially around an axis (Fig.2, not shown), 
an outer wall (Fig.2, 222) arranged circumferentially around the inner wall, the inner wall and the outer wall cooperate to define an engine channel (Fig.2, 236) configured to direct fluid into an engine core of the gas turbine engine (column 4 line 25-26), and 
a moveable wall (Fig.2, 228) located axially at least partially upstream of the outer wall and arranged circumferentially around the inner wall to define the engine channel radially between the moveable wall and the inner wall (Fig.2), 
wherein the moveable wall is moveable between a first arrangement (Fig.2, 228 solid line) in which the moveable wall is spaced apart from the outer wall to define an inlet to a scavenge channel (Fig.2, 226) radially between the moveable wall and the outer wall and to separate fluid flow into scavenge air (Fig.2, 252) directed into the scavenge channel and engine core air (Fig.2, 254) directed into the engine channel and a second arrangement (Fig.2, 228 dashed lines) in which the moveable wall is engaged with the outer wall to close the scavenge channel so that all of the fluid flow is directed into 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas turbine engine of Bisson by having an inlet particle separator configured to receive a flow of fluid and to move between a first arrangement in response to the gas turbine engine being in the first operational mode and a second arrangement in response to the gas turbine engine being in the second operational mode, wherein the inlet particle separator separates the flow of fluid into engine core air and scavenge air and directs the engine core air toward the compressor of the engine core and directs the scavenge air around the engine core when the inlet particle separator is in the first arrangement and wherein the inlet particle separator does not separate the flow of fluid and directs the flow of fluid toward the compressor of the engine core when the inlet particle separator is in the second arrangement as taught by Sheoran because this would allow increasing the gas turbine engine performance when more power from the gas turbine engine is required (second operational mode) while also providing clean engine air during APU/APU accessories only operation (first operational mode).

Regarding claim 2, Bisson and Sheoran further teach the inlet particle separator includes an inner wall (Sheoran Fig.2, 234), an outer wall (Sheoran Fig.2, 222), and a moveable wall (Sheoran Fig.2, 228), the inner wall is arranged circumferentially around the axis (Sheoran Fig.2, axis not shown), the outer wall is arranged circumferentially around the inner wall (Sheoran Fig.2), the moveable wall is arranged circumferentially around the inner wall and configured to move relative to the outer wall between a first position (Sheoran Fig.2, 228 solid line) and a second position (Sheoran Fig.2, 228 dashed lines), the inlet particle separator is in the first arrangement when the moveable wall is in the first 

Regarding claim 3, Bisson and Sheoran further teach the moveable wall and the inner wall define an inlet (Sheoran Fig.2) of the inlet particle separator configured to receive the flow of fluid, the inner wall and the outer wall define an engine channel (Sheoran Fig.2, 236) in fluid communication with the compressor, the moveable wall is spaced apart from the outer wall to define an inlet to a scavenge channel (Sheoran Fig.2, 226) between the moveable wall and the outer wall when the moveable wall is in the first position, the inlet particle separator is configured to conduct the scavenge air into the scavenge channel when the inlet particle separator is in the first arrangement (Sheoran Fig.2, when 228 is in solid line), and the moveable wall engages the outer wall to close the inlet to the scavenge channel when the inlet particle separator is in the second arrangement (Sheoran Fig.2, when 228 is in dashed lines).

Regarding claim 4, Bisson and Sheoran further teach the moveable wall is configured to translate between the first position and the second position (Sheoran Fig.2, see double arrow indicating axial movement of moveable wall 228).

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheoran et al – hereafter Sheoran – (US 7,927,408 B2) as applied to claims 11 and 17, respectively, see above, and further in view of Layosa (Rotary to Linear Motion - 29 Nov 2017).

Regarding claims 12 and 20, Sheoran teaches all the limitations of claims 11 and 17, respectively, and further teaches the actuator moves the moveable wall between the first position and 
Sheoran does not explicitly teach the actuator includes a linear arm coupled with the moveable wall and extending axially relative to the axis and a leaver shaft coupled with the linear arm, the leaver shaft extends radially outward away from the axis along a shaft axis, and the leaver shaft is configured to rotate about the shaft axis to translate the linear arm axially relative to the axis.
Layosa teaches rotary to linear adjustment mechanisms including a linear arm (Page 2, Typical slider-crank mechanism, Rod 2) coupled with a moveable element (Page 2, Typical slider-crank mechanism, Slider 5) and extending axially relative to an axis and a leaver shaft (Page 2, Typical slider-crank mechanism, Driving shaft) coupled with the linear arm (Page 2, Typical slider-crank mechanism, via Crank 1), the leaver shaft extends radially outward away from the axis along a shaft axis (Page 2, Typical slider-crank mechanism, shaft axis into or out of the page), and the leaver shaft is configured to rotate about the shaft axis to translate the linear arm axially relative to the axis (Page 2, Typical slider-crank mechanism, Rod 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the actuator of Sheoran by having a linear arm coupled with the moveable wall and extending axially relative to the axis and a leaver shaft coupled with the linear arm, the leaver shaft extends radially outward away from the axis along a shaft axis, and the leaver shaft is configured to rotate about the shaft axis to translate the linear arm axially relative to the axis as taught by Layosa because this would encompass a simple substitution of one known element (Layosa rotary to linear actuator mechanism) for another (Sheoran rotary to linear actuator mechanism) to obtain predictable results (axially translating an element, in the current instance, the moveable wall).

Allowable Subject Matter
Claims 5-9, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
a bypass duct arranged around the bladed rotor and the engine core to define a bypass channel and configured to conduct bypass air around the engine core and the inlet particle separator directs the scavenge air into the bypass channel and around the engine core when the inlet particle separator is in the first arrangement (claim 5);
the closest prior art reference (Bisson) does not disclose a bypass duct, the bladed rotor disclosed is either a main/tail rotor of an aircraft or a propeller (column 3 line 61-67), there is no indication of a bypass duct and the examiner could not establish a prima facie case of obviousness that would not involve potential impermissible hindsight; 
Sheoran discloses exhausting the scavenge air to atmosphere (column 3 line 19-21) and fails to disclose any bypass duct as part of the invention and the examiner could not establish a prima facie case of obviousness that would not involve potential impermissible hindsight;
note that claims 13-14 and 19 also recite bypass duct limitations and the reasons indicated above related to claim 5 would also apply to claims 13-14 and 19;
a plurality of variable pitch airfoils located upstream of the inlet particle separator and each of the variable pitch airfoils includes an inner member and an outer member located radially outward of the inner member and rotatable relative to the inner member (claim 8);
the cited prior art used in the claim rejections above do not disclose the claimed limitations;
other relevant prior art reference (Hull et al – US 3,979,903 A) discloses a plurality of variable pitch airfoils (Fig.1, 54) located upstream of an inlet particle separator (Fig.1, 16), however, the location of the inlet particle separator disclosed by Hull et al is between two different compressor sections and said variable pitch airfoils do not have radially inner and radially outward members rotatable relative to each other preventing the examiner from establishing a potential prima facie case of obviousness in view of the previously cited prior art and Hull et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745